Citation Nr: 0413223	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 30 Educational Assistance benefits, including whether 
the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1967 
to August 1972, and from July 1973 to May 1996.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Committee 
on Waivers and Compromises at the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Muskogee, 
Oklahoma.                   

In the appellant's substantive appeal (VA Form 9), dated in 
February 2003, the appellant indicated that he desired a 
hearing before the Board at the RO.  However, by written 
correspondence from the appellant's accredited 
representative, dated in September 2003, he canceled his 
hearing request (in August 2003, he was notified to appear at 
a Travel Board hearing scheduled on September 9, 2003).  
Thus, the Board is satisfied that he no longer desires a 
Travel Board hearing on appeal, and his request for same is 
considered effectively withdrawn.

By a February 2004 action, the Board remanded this case for 
additional development.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

By a February 2004 action, the Board remanded this case.  In 
the February 2004 decision, the Board stated that in various 
correspondence of record, the appellant challenged the 
validity of an assessed overpayment of $1,239.94 in 
educational benefits, and requested waiver of the debt, in 
the event its validity was sustained.  In this regard, the 
Board noted that the RO had not undertaken formal 
adjudication of whether the overpayment in question was 
properly created, and it was noted that the issue of whether 
the overpayment was properly created was a matter for which 
adjudication had to be accomplished as it was reasonably 
raised by the appellant.  See Schaper v. Derwinski, 1 Vet. 
App. 430 (1991); see also VAOPGCPREC 6-98, 63 Fed. Reg. 
31,264 (1998).       

In the February 2004 decision, the Board also noted that by 
correspondence dated in April 2002, the appellant stated that 
he had mailed 43 pages of documentation supporting his 
attendance at class to the VA office in Decatur, Georgia.  
Additionally, the Board indicated that in a letter dated in 
October 2002, the appellant reported that he had sent a 
letter, with supporting documentation of his attendance at 
class, to the VA office in Oskogee in June 2002.  According 
to the Board, although the April and June 2002 letters were 
included in the appellant's educational file, nevertheless, 
the supporting documentation was not.  Thus, in light of the 
above, the Board stated that it was unable to ascertain the 
basis of the RO's calculations as to the amount of 
overpayment, as there was no supporting documentation in the 
educational file as to the bases for the calculations.  In 
this regard, the Board noted that although the information 
conveyed to the appellant in an undated letter indicated that 
corrected information regarding the appellant's enrollment 
had been received, the Board reported that such evidence was 
not of record.  In addition, the Board stated that the 
educational file indicated that a VA compliance survey was 
conducted, which was also not of record.  

In the February 2004 decision, the Board further reported 
that the appellant's educational file did not contain the 
necessary documentation providing the basis of the creation 
of the debt, nor did it contain current financial 
information, which would have bearing on the equity and good 
conscience element of undue financial hardship with regard to 
waiver of the overpayment.  Hence, the Board indicated that 
it would be useful to obtain a current financial status 
report.  Moreover, the Board also noted that it would like to 
have the appellant's claims file associated with his 
educational file in order to confirm his active duty dates 
and review the award letters notifying him of his receipt of 
Chapter 30 Educational Assistance benefits.  

In light of the above, the Board remanded this case in 
February 2004 and requested that the RO obtain the 
appellant's claims file and associate it with his educational 
folder.  In addition, the Board requested that the RO contact 
the appellant and request that the appellant provide a 
current financial status report listing all monthly income, 
monthly expenses, and assets.  Once obtained, all 
documentation was to be associated with the claims file.  If 
that information was not forthcoming, then a notation to that 
effect was to be placed in the appellant's claims file.  The 
Board further requested that the RO obtain copies of any 
documentation used in calculating the appellant's course load 
hours, to include the VA compliance survey, and copies of all 
correspondence to and from the appellant, with attached 
documentation, regarding the incurrence of the asserted 
overpayment.  The RO was to include all documentation upon 
which it based its decision with regard to the creation of 
the debt in the claims file.  Thereafter, the RO was to 
readjudicate the merits of the appeal.  If such action did 
not resolve the claim, the RO was to issue the appellant a 
comprehensive supplemental statement of the case, fully 
outlining both the validity of the debt and the reasons for 
not waiving such debt, as well as the appropriate law and 
regulations, to include 38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2003), and provide the reasons for 
its decision, to include how each of the elements in those 
laws and regulations affected the RO's determination.  

As per the Board's February 2004 remand, in a March 2004 
letter from the RO to the appellant, the RO requested that 
the appellant fill out the enclosed financial status report 
and return it back to them.  However, the Board notes that 
although the evidence of record is negative for any 
subsequent financial status report from the appellant, the 
Board observes that in the March 2004 letter from the RO, the 
appellant was only given two weeks to respond.  In addition, 
as previously stated, in the February 2004 remand, the Board 
indicated that if that information was not forthcoming, then 
a notation to that effect was to be placed in the appellant's 
claims file.  However, the evidence of record is negative for 
any notation.  The Board further notes that with the 
exception of the fact that the appellant's claims file was 
associated with his educational file, none of the other 
requests made in the Board's February 2004 remand decision 
were accomplished by the RO, to specifically include the 
issuing of a comprehensive supplemental statement of the 
case.  Thus, in light of the foregoing, it is the Board's 
determination that the RO has not complied with the 
instructions from the February 2004 remand.  The Board 
observes that it is obligated by law to ensure that the RO 
complies with its directives, as well as those of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court has stated that compliance by the Board and the RO with 
remand directives is neither optional not discretionary.  
Where the remand of the Board or the Court is not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).      

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims file.  If this 
documentation is not forthcoming, then a 
notation to that effect is to be placed 
in the appellant's claims file.  

2.  The RO will obtain copies of any 
documentation used in calculating the 
appellant's course load hours, to include 
the VA compliance survey, and copies of 
all correspondence to and from the 
appellant, with attached documentation, 
regarding the incurrence of the asserted 
overpayment.  The RO will include all 
documentation upon which it based its 
decision with regard to the creation of 
the debt in the claims file.  
Specifically, the RO should provide the 
appellant with a report of its 
calculations and dates used, and notify 
the appellant as to the amount of the 
current overpayment and how it was 
calculated.  

3.  When the above development has been 
completed, the RO should readjudicate the 
claim.  If such action does not grant the 
benefit claimed, the RO should provide 
the appellant and his representative a 
supplemental statement of the case, fully 
outlining both the validity of the debt 
and the reasons for not waiving such 
debt, as well as the appropriate laws and 
regulations, to include 38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2003), and provide the reasons for 
its decision, to include how each of the 
elements in these laws and regulations 
affected the RO's determination.  After 
the appellant and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for further appellate review.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


